DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-16, 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Freeman US 2011/0297691 in view of Roxburgh US 3,323,420 is the closest art of record.
In regards to claims 1, 20-25, Freeman discloses as per Figures 1-2, a key cutting apparatus (kiosk 10) for cutting a new key to replicate an existing key (refer to at least the Title and or Abstract of Freeman), the apparatus (of Figures 1 and 2), comprising: an optical reader (e.g. optical sensors 22, where it detects the entry of the existing key, and/or optical sensors 73a and 73b, used to determine whether the existing key features are within a prescribed range of acceptable keys provided to be duplicated by the cutting apparatus/kiosk), refer to paragraphs [0093-0094]) to read the shape of the existing key, the reader determining the type of key blank to be cut and the required shape for the blank to be cut to (see also paragraph [0095-0098]); a blank storage arrangement (e.g. 301) for retaining a supply of a number of different types of key blanks, the blank storage arrangement including: a plurality of magazines (80) configured to receive a plurality of key blanks (87b or B) stacked in substantially identical alignment (see Figure 31), with a respective magazine for respective types of key blank, the magazines including a slot (87) to enable a single key blank to be ejected from the stack of key blanks; and a plurality of dispensers for the plurality of magazines configured to eject key blanks from the magazines (note that each of the slots 87 on each of the magazines has a dispenser, paragraph [0120]); the key cutting apparatus further comprising: a key cutter (131) configured to cut a new key from a blank (B) ejected by and obtained from the dispenser in accordance with the determined required shape of the existing key (K) (Figure 56).

It would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Freeman’s dispenser such that it includes an ejector having a face and two arms as taught by Roxburgh to allow the discharging of a single key from a magazine stack without dislocating the remaining keys in the stack.
In regards to claim 1, Roxburgh as modified fails to disclose a key carrying arrangement configured to fetch a required key blank from the blank storage arrangement, configured to take the required key blank to the key cutter, and configured to deliver the cut key from the key cutter to an outlet to deliver a new key to customer.
In regards to claim 20, Freeman as modified fails to disclose that the carrying means is configured to take the required key blank to the key cutting means and also configured to deliver the cut key from the key cutting means to an outlet to deliver a new key to a costumer.
In regards to claim 21, Freeman as modified fails to disclose that the at least one of the plurality of dispensers includes a linkage with an actuator for engagement by the key carrying arrangement, which the actuator when engaged by the key carrying arrangement for the single key blank causes the ejector to move to eject the key blank.
claim 22, Freeman as modified fails to disclose that the ejector included a face engageable with a head of a key blank and two arms engageable with sides of a shank of the key blank, wherein the two arms of the ejector are configured to engage against the sides of the shank of the key blank at a point spaced from the head or an ear of the key blank, when the head of the key blank is in contact with the face of the ejector, to provide a forward space for the head of the key blank, the key cutting apparatus further comprising: a key cutter configured to cut a new key from a blank ejected by and obtained from the at least one of the plurality of dispensers in accordance with a determined required shape of the existing key.
In regards to claim 23, Freeman as modified fails to disclose that the ejector is slidably movable through the slot up to a forward ejected position where a whole of the face that is engaged with the head of a key blank does not move beyond an edge of the support surface, such that at least a part of the head of the key blank received in the ejector being moved by the ejector is supported by the edge of the support surface in the ejected position, and a key carrying arrangement is positionable to receive an end of the shank of an ejected key, such that at least a part of the shank of an ejected key is supported by the key carrying arrangement in the ejected position, the key cutting apparatus further comprising: a key cutter configured to cut a new key from a blank ejected by and obtained from the at least one of the plurality of dispensers in accordance with a determined required shape of the existing key.
In regards to claim 24, Freeman as modified fails to disclose a key cutter configured to cut a new key from a blank ejected by and obtained from the at least one of the plurality of dispensers in accordance with a determined required shape of the existing key; and a key carrying arrangement configured to fetch a required key blank from the blank storage arrangement, and configured to take the required key blank to the key cutter, wherein the key carrying arrangement includes a key clamp assembly, the key clamp assembly including first and second clamp plates selectively movable together or apart to selectively clamp a key blank therebetween, and the key clamp assembly including a lever key clamp arrangement and 
In regards to claim 25, Freeman as modified fails to disclose a key carrying arrangement configured to fetch a required key blank from the blank storage arrangement, configured to take the required key blank to the key cutter, and configured to hold the shank of an ejected key blank and deliver the key blank to the key cutter such that the key blank is held in the key cutter by the head of the key blank.
The closest prior art found, Freeman in view of Roxburgh do not teach or suggest the missing limitations as discussed above, and a further modification of the device of Freeman would require altering the way that the device of Freeman was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722